Citation Nr: 1022499	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits payable to the Veteran for the period on and after 
June 1, 1995.


REPRESENTATION

VA Claimant represented by:  Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) in June 2007, on appeal from February and 
November 2005 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The RO had 
determined that the Veteran's former attorney was entitled to 
payment of attorney fees for past-due benefits and withheld 
20 percent of the Veteran's past-due benefits as representing 
the maximum attorney fee payable.

On appeal, the Board concluded that the Veteran's former 
attorney was entitled to fees calculated in the amount of 
$9,123.28 based on past-due benefits payable to the Veteran 
for the period December 10, 1992, to January 28, 2005, but 
was not entitled to fees calculated in the amount of 
$7,525.40 based on past-due benefits payable for the period 
June 1, 1995, to September 20, 2005.  In a separate decision 
entered on the same date, the Board, among other things, 
granted an initial 100 percent evaluation for posttraumatic 
stress disorder (PTSD), effective from June 1, 1995.

The Veteran's former attorney appealed to the United States 
Court of Appeals for Veterans Claims (Court), challenging the 
Board's determination that he was not entitled to fees based 
on past-due benefits payable to the Veteran for the period 
June 1, 1995, to September 20, 2005.  The Veteran was granted 
status as an Intervenor.  By a decision entered in September 
2009, the Court vacated and remanded that portion of the 
Board's decision that denied entitlement to attorney fees in 
the amount of $7,525.40.  The Board's decision was otherwise 
affirmed.

In its decision, the Court expressly concluded that "the 
pool of money from which [the private attorney's] fee may be 
drawn includes all past-due benefits paid based on the 100% 
disability rating ultimately assigned by the Board in June 
2007 for [PTSD]."  Based on that conclusion, and the Court's 
instruction that the Board is to consider on remand, among 
other things, the work done by the Veteran vis-à-vis the 
private attorney leading up the Board's ultimate award of a 
100 percent rating, it appears that the Court wishes the 
Board to expand the analysis contained in its prior decision 
to include any attorney fees potentially payable as a result 
of the 100 percent award.  That analysis is reflected below.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD by a 
decision entered in October 1999.

2.  In May 2000, the Veteran and his former attorney entered 
into a contingency fee agreement providing that the Veteran 
would pay the attorney a fee equal to 20 percent of the total 
amount of any past due benefits awarded on the basis of his 
claim following a remand order by the Court.

3.  In February 2001, the Court granted the VA Secretary's 
opposed motion to vacate and remand the Veteran's case for 
consideration under newly enacted legislation.

4.  In February 2002, the Board remanded the Veteran's PTSD 
claim to the RO for additional development; the Veteran 
discharged his attorney in June 2002.

5.  The Board granted service connection for PTSD by a 
decision entered in November 2004.

 6.  A January 2005 rating decision resulted in past-due 
benefits being paid to the Veteran for the period December 
10, 1992 to January 28, 2005; the Veteran's former attorney 
has been paid a fee equal to 20 percent of the past-due 
benefits awarded in that decision, calculated in the amount 
of $9,123.28.

7.  In March 2005, the Veteran, without representation, 
initiated an appeal of the initial evaluation assigned by the 
January 2005 rating decision.

8.  A September 2005 rating decision increased the evaluation 
for the Veteran's PTSD to 50 percent, effective from June 1, 
1995, resulting in past-due benefits being paid to the 
Veteran for the period June 1, 1995 to September 20, 2005; 
the RO withheld (but did not pay) 20 percent of the past-due 
benefits awarded, calculated in the amount of $7,525.40, as 
representing the maximum attorney fees payable.

9.  In June 2007, the Board further increased the evaluation 
for the Veteran's PTSD to 100 percent, effective from June 1, 
1995, resulting in further past-due benefits to the Veteran.

10.  An additional fee of no more than $3,762.70 fairly 
reflects the former attorney's contributions to past-due 
benefits payable to the Veteran for the period on and after 
June 1, 1995.


CONCLUSION OF LAW

The requirements for payment of additional attorney fees from 
past-due benefits calculated in the amount of $3,762.70, for 
the period of time on and after June 1, 1995, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5904 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 14.636 (2009); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's former attorney seeks to establish entitlement 
to fees based on past-due benefits payable to the Veteran for 
the period on and after June 1, 1995.  The attorney argues 
that he should be entitled to recover fees for that period 
due to the amount of time he expended on the Veteran's case 
and the fact that it was his work on "the most difficult and 
important issue" of the Veteran's claim (the corroboration 
of in-service stressors) that resulted in the disability 
evaluation(s) ultimately assigned.

The Veteran opposes the payment of any fees for the time 
frame in question.  He states that he discharged his former 
attorney in June 2002, prior to the award of service 
connection for PTSD, and that the attorney did not perform 
any work with respect to subsequent appeals involving the 
adequacy of the initial rating.
 
I.  Preliminary Considerations

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

In the present case, the Veteran and his former attorney do 
not appear to have been provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with this appeal.  However, 
neither party has been prejudiced by the absence of such 
notice.  Both the Veteran and his former attorney have 
expressed an active understanding of the principles involved, 
as evidenced by the briefs submitted to the Court, and the 
Court decision itself contains a detailed description of the 
information and evidence to be considered in readjudicating 
the appeal.  See discussion, Part II.B, infra.  Thus, any 
defects in notice have been cured by the parties' actual 
and/or constructive knowledge of the information and evidence 
necessary to substantiate the claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(noting that the purpose of the VCAA notice requirement is 
not frustrated if, for example, the claimant has actual 
knowledge of what is needed or a reasonable person could be 
expected to understand what is needed).  The fundamental 
fairness of the adjudication has not been affected, and no 
further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  It appears that all of the information 
and evidence necessary for proper adjudication of this matter 
has been assembled, to the extent possible.  No further 
development action is required.

II.  The Merits of the Appeal

A.  Background

The Veteran filed a claim of entitlement to service 
connection for PTSD in December 1992.  In April 1994, the RO 
denied the claim on the grounds that the evidence failed to 
establish a verified stressor.  38 C.F.R. § 3.304(f).  The 
Veteran appealed to the Board, and the Board denied the claim 
in October 1999.  The Board found that the Veteran had not 
engaged in combat, and that the evidentiary record contained 
no credible supporting evidence of his claimed in-service 
stressors.

The Veteran entered into a fee agreement with a private 
attorney in May 2000.  The agreement provided, among other 
things, that the Veteran would pay the attorney a fee equal 
to 20 percent of the total amount of any past due benefits 
awarded to Veteran on the basis of his claim following a 
remand order by the Court.

Thereafter, the Veteran's attorney appealed the Board's 
October 1999 decision to the Court.  In December 2000, after 
the VCAA went into effect, the attorney filed an 18-page 
opening brief (inclusive of the cover page, table of 
contents, table of authorities, and proof of service), the 
majority of which was devoted to arguments pertaining to VA's 
failures to fulfill the duty to assist, its failure to 
request or advise the Veteran to obtain documents relevant to 
his claim, and its failure to apply the proper legal standard 
for corroboration of in-service stressors.

In January 2001, the VA Secretary (through VA General 
Counsel) filed a motion to vacate and remand the entirety of 
the Board's October 1999 decision for consideration under the 
VCAA.  In a three-page submission in February 2001, the 
Veteran's attorney opposed the motion on grounds that the 
Secretary's motion would operate to foreclose an award of 
fees under EAJA (Equal Access to Justice Act).  Later that 
same month, the Court granted the Secretary's motion over the 
private attorney's opposition, thereby returning the case to 
the Board for readjudication.  Judgment was entered in March 
2001.

In May 2001, the Veteran's attorney requested a copy of the 
Veteran's DA Form 20 or, alternatively, his DD Form 214.  The 
Board supplied the requested information in June 2001.  In 
January 2002, the Veteran's attorney contacted the Board to 
inquire as to the status of the Veteran's appeal.  In 
February 2002, the Board remanded the PTSD issue to the RO 
for additional development, to include providing the Veteran 
an opportunity to furnish information that verified and/or 
corroborated his alleged stressors, and for consideration of 
his claim under the provisions of the VCAA.

In March 2002, while the case was in remand status, the 
Veteran asked his U.S. Senator to make an inquiry into the 
status of his appeal.  He also wrote VA and requested "100% 
service connection" for PTSD.  In June 2002, the Veteran 
discharged his attorney.  In September 2002, November 2002, 
and June 2003, the former attorney wrote the RO and reminded 
the RO that he had a fee agreement with the Veteran.  The 
attorney asked that the RO advise him if and when the 
claimant was awarded benefits.  In November 2003, the former 
attorney filed a "notice of disagreement" with the RO's 
failure to advise the attorney of the status of the Veteran's 
claim.

In April 2004, the RO confirmed and continued the prior 
denial of service connection.  The case was returned to the 
Board.  The Veteran testified at a Board hearing without 
representation in July 2004, and the Board granted his claim 
in November 2004, based on resolution of reasonable doubt.  
38 C.F.R. § 3.102.

By a decision dated January 28, 2005, the RO implemented the 
grant of service connection.  The RO assigned a 30 percent 
evaluation for PTSD effective from December 10, 1992; a 
100 percent evaluation effective from February 22, 1995; and 
a 30 percent evaluation from June 1, 1995.  That action 
resulted in a total past-due award in the amount of 
$45,616.40.  Based on the terms of the fee agreement with his 
former attorney, the RO withheld 20 percent of the award due 
the Veteran for the period December 10, 1992 to January 28, 
2005, calculated in the amount of $9,123.28, as representing 
the maximum attorney fees payable.  Both the Veteran and the 
attorney were notified of the RO's action with respect to 
fees, and the Veteran appealed.

In March 2005, the Veteran, without representation, also 
initiated an appeal of the initial evaluation(s) assigned by 
the January 2005 rating decision.  In light of evidence 
submitted by the Veteran, together with the report of a June 
2005 VA examination and the other evidence of record, the RO, 
by a decision entered on September 20, 2005, increased the 
evaluation for the Veteran's PTSD to 50 percent, effective 
from June 1, 1995.  That action resulted in a total past-due 
award in the amount of $37,627.00.  Based on the terms of the 
fee agreement with his former attorney, the RO withheld 20 
percent of the past-due award payable to the Veteran for the 
period June 1, 1995, to September 20, 2005, calculated in the 
amount of $7.525.40, as representing the maximum attorney 
fees payable.  Both the Veteran and the attorney were 
notified of the RO's action with respect to fees, and the 
Veteran appealed.

The Veteran also perfected his appeal with respect to a 
higher initial rating for PTSD.  He submitted a 2-page 
written argument to RO in November 2005, requesting "100% 
(maximum)" benefits.  By a statement dated in February 2006, 
he informed the RO that he was currently hospitalized.  In 
March 2006, he submitted a one-page argument wherein he 
asserted that he was entitled to a 100 percent rating based 
on evidence showing that he was permanently unemployable and 
had a global assessment of functioning score of 35.  In May 
2006, he completed a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability).

In July 2006, the RO granted a temporary total rating for 
PTSD based on a period of hospitalization, effective from 
January 23 to April 1, 2006.  Thereafter, the RO obtained 
additional VA outpatient treatment records, dated from 
September 2004 to July 2006.  Those records showed, among 
other things, that the Veteran was experiencing environmental 
stress and not doing well.  Based on that evidence, and the 
other evidence of record, the RO confirmed the previously 
assigned evaluations and also denied a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).

The Veteran appeared at Board hearing in March 2007, without 
assistance from his former attorney.  He submitted additional 
evidence pertaining to the severity of his PTSD and, with the 
help of another representative, advanced argument with 
respect to his entitlement to a higher initial rating, to 
include argument to the effect that he was unable to work as 
a result of PTSD.

By a decision entered in June 2007, the Board determined that 
the Veteran's former attorney was entitled to fees calculated 
in the amount of $9.123.28 based on benefits payable for the 
period December 10, 1992, to January 28, 2005, but that he 
was not entitled to fees calculated in the amount of 
$7.525.40 based on past-due benefits payable for the period 
June 1, 1995, to September 20, 2005.  For the latter 
conclusion, the Board relied on the provisions of former 38 
C.F.R. § 20.609(h)(3)(i) (now 38 C.F.R. § 14.636(h)(3)(i)), 
which entitled an attorney to fees for an increased 
evaluation granted as the result of an appeal of the 
disability rating initially assigned only if the attorney 
"represents the claimant or appellant in that phase of the 
claim . . . ."  In a separate decision entered on the same 
date, the Board denied an initial rating in excess of 30 
percent for PTSD prior to February 22, 1995, but granted an 
initial 100 percent evaluation for PTSD from June 1, 1995.

The Veteran's former attorney appealed to the Court, 
challenging the Board's denial of fees payable for the period 
June 1, 1995, to September 20, 2005.  The Veteran was granted 
status as an Intervenor.  By a decision entered in September 
2009, the Court vacated and remanded that portion of the 
Board's decision that denied entitlement to attorney fees in 
the amount of $7,525.40.  The remainder of the Board's 
decision was affirmed.

In its decision, the Court expressly invalidated as 
unreasonable the continuing representation requirement of 38 
C.F.R. § 14.636(h)(3)(i), which reads, "and if the agent or 
attorney represents the claimant or appellant in that phase 
of the claim . . . ."  Turning to the matter of the proper 
framework for determining what fee is reasonably paid by VA 
where, as here, an attorney is discharged by the claimant 
after the initial decision on a claim is made, but prior to 
the appeal of the initial disability rating assigned, the 
Court concluded that the proper analysis is that of quantum 
meruit, informed by the factors listed in 38 C.F.R. 
§ 14.636(e).

B.  Applicable Law

Under the law, a VA claimant and an attorney may enter into a 
fee agreement providing that payment for the services of the 
attorney will be made directly to the attorney by VA out of 
any past-due benefits awarded in a proceeding before VA or 
the Court.  However, VA will honor such an agreement only if 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of past-due benefits 
awarded, (2) the amount of the fee is contingent on whether 
or not the claim is resolved in a manner favorable to the 
claimant, and (3) the award of past-due benefits results in a 
cash payment to a claimant from which the fee may be 
deducted.  38 U.S.C.A. § 5904(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 14.636(h)(1) (2009).

Here, there is no dispute that the fee agreement between the 
appellant and his former attorney satisfies the requirements 
of 38 C.F.R. § 14.636(h)(1).  Indeed, the Court has so 
concluded.  The only question that remains to be resolved is 
whether and to what extent it is reasonable to allow the 
former attorney to recover fees based on past-due benefits 
payable to the Veteran for the period on and after June 1, 
1995. In addressing that question, the Court has instructed 
that the Board, in conducting a quantum meruit analysis, must 
consider the factors listed in 38 C.F.R. § 14.636(e), as 
follows: (1) the extent and type of services the 
representative performed, (2) the complexity of the case, (3) 
the level of skill and competence required of the 
representative in giving the services, (4) the amount of time 
the representative spent on the case, (5) the results the 
representative achieved, including the amount of any benefits 
recovered, (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained, (7) rates charged by other representatives for 
similar services, and (8) whether and to what extent the 
payment of fees is contingent upon the results achieved.

In this particular case, the Court has also instructed the 
Board to consider the following :  (1) the amount and nature 
of work the attorney performed on the Veteran's claim for 
benefits for PTSD prior to being discharged, (2) the fact 
that the attorney has already received $9,123.28 for work 
done on the Veteran's claim that led to the initial 
disability rating assigned in January 2005, (3) the timing of 
the attorney's discharge, (4) the fact that the attorney has 
conceded that he did no work on the Veteran's claim after 
discharge, (5) the attorney's statement in his submission to 
the Court that "the most difficult and important issue" in 
the Veteran's claim was corroborating the Veteran's in-
service stressors to establish initial entitlement to service 
connection, (6) the amount and nature of work the Veteran did 
on his own behalf, if any, after discharging the attorney, 
and to what extent it was that work, rather than work 
performed by the attorney prior to his discharge, that led to 
the ultimate disability rating of 100 percent assigned by the 
Board in June 2007, and (7) any other factors the Board 
considers relevant to the particular facts of this case.

C.  Analysis

Considering, first, the extent and type of services the 
representative performed prior to being discharged, and the 
amount of time the representative spent on the case, the 
Board notes that the attorney has not provided any detailed 
information as to the specific tasks he performed in 
connection with the Veteran's case, or with respect to the 
time he spent performing those tasks.  The record shows, 
however, that he filed an 18-page brief with the Court in 
December 2000, the majority of which pertained to the issue 
of service connection for PTSD.  He also submitted a 3-page 
opposition to VA's motion for remand.  Following the Court's 
disposition of the case, the attorney's actions were limited 
to requesting a copy of the Veteran's DA Form 20 and/or DD 
Form 214 and inquiring as to the status of the appeal.  No 
further argument or evidence was supplied.

Turning next to the complexity of the case and the level of 
competence required of the representative in giving the 
services, the Board finds that the Veteran's claim was of 
moderate complexity and required a moderate level of skill.  
A claim of service connection for PTSD, in the case of a non-
combat veteran, requires, among other things, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Such cases often require 
close review of service department records, including unit 
reports, and supporting argument to demonstrate that the 
reported stressors are sufficiently corroborated.

As to the level of review at which the representative was 
retained and the results the representative achieved, the 
Board notes that the Veteran's former attorney was retained 
in May 2000, after the Board had denied the Veteran's claim 
for service connection.  The attorney did not achieve the 
result he sought in his submissions to the Court (i.e., a 
substantive remand from the Court premised on administrative 
error), inasmuch as the Court granted the Secretary's motion 
to vacate and remand the case on other grounds (i.e., for 
consideration under the newly enacted VCAA).  Nevertheless, 
the arguments set out in his opening brief appear to have had 
an effect on the Board's subsequent decision to remand the 
claim for further development in February 2002.  To that 
extent, they were of significant value to the Veteran.

As to whether and to what extent the payment of fees was 
contingent upon the results received, the Board notes that 
the agreement between the Veteran and his former attorney 
provided that payment of fees was contingent on a favorable 
outcome.  As noted previously, the agreement specifically 
provided that the Veteran would pay the attorney a fee equal 
to 20 percent of the total amount of any past-due benefits 
awarded to the Veteran on the basis of his claim following a 
remand order by the Court.

As to the rates charged by other representatives for similar 
services, the Board reiterates that the attorney has not 
provided any detailed information as to the specific tasks he 
performed in connection with the Veteran's case, or with 
respect to the time he spent performing those tasks.  Without 
that information, a comparison of rates cannot be made.

As to the timing of the attorney's discharge, the level of 
review to which the claim was taken, the benefits recovered, 
and the work done by the Veteran vis-à-vis the private 
attorney leading up the Board's ultimate award of a 100 
percent rating, the Board notes that the Veteran undertook 
immediate, independent action on his case following the 
Board's February 2002 remand, including contacting his U.S. 
Senator for assistance, writing the RO, and submitting 
evidence in support of his appeal.  He discharged his 
attorney in June 2002, and thereafter continued to actively 
prosecute his appeal, submitting, among other things, 
additional statements with respect to his alleged stressors.  
He also testified at a Board hearing in July 2004.  Based on 
the strength of the evidence (none of which was supplied by 
the attorney), the Board granted service connection for PTSD 
in November 2004, based on reasonable doubt.

The initial disability rating(s) thereafter assigned in 
January 2005, effective from December 10, 1992, resulted in a 
total past-due award in the amount of $45,616.40, $9.123.28 
of which was withheld for attorney fees (and which have since 
been paid).  The Veteran of his own accord, and without any 
assistance from his former attorney, then initiated an appeal 
of the rating.  In June 2005, he reported for a VA 
examination and described the severity of his symptoms.  A 
subsequent award of a 50 percent evaluation in September 
2005, effective from June 1, 1995, resulted in an additional 
total past-due award in the amount of $37,627.00, $7,525.40 
of which was withheld for attorney fees (but which have not 
yet been paid).  Thereafter, the Veteran continued his 
appeal, submitting a 2-page written argument in November 
2005; a statement dated in February 2006, wherein he notified 
the RO that he had been hospitalized; a one-page argument in 
March 2006, asserting, among other things, that he was 
permanently unemployable; and a May 2006 claim for TDIU.  He 
also appeared at a Board hearing in March 2007, with the 
assistance of another individual (a friend, not an attorney 
or official representative), and offered further statements 
with respect to the severity of his condition.  Ultimately, 
the Board determined that a 100 percent rating was warranted 
for PTSD, effective from June 1, 1995.

Based on consideration of all factors, it is the Board's 
conclusion that an additional fee in the amount of no more 
than $3,762.70 fairly reflects the Veteran's former 
attorney's contributions to the Veteran's successful claim.  
As noted above, the attorney produced and filed an 18-page 
brief with the Court, addressing an issue of moderate 
complexity.  He also filed a 3-page opposition to VA's motion 
for remand.  Although the attorney's submissions did not 
achieve a substantive remand from the Court, they appear to 
have influenced the Board's subsequent decision to remand the 
claim for additional development in February 2002.  
Ultimately, it was that remand, and the development 
undertaken pursuant thereto, that resulted in the grant of 
service connection in November 2004.

The Veteran's attorney has already received $9,123.28 for 
work done on the Veteran's claim that led to the initial 
disability rating(s) assigned in January 2005.  That is to 
say, he has been fully compensated at the 20 percent rate for 
the past-due benefits awarded in that decision.  It is 
undisputed that he performed no work on the Veteran's case 
after June 2002, to include providing any additional evidence 
or argument pertaining to "the most difficult and 
important" matter of corroborating the Veteran's in-service 
stressors, and that he played no role whatever in filing or 
prosecuting the appeal for a higher initial rating.

The Board notes, however, that attaining the award of 
increased compensation in September 2005 also appears to have 
required only modest additional effort on the Veteran's part.  
Essentially, the Veteran filed a notice of disagreement, 
provided a copy of a recent VA outpatient treatment report, 
and appeared for an examination.

In the final analysis, it is the Board's conclusion that the 
Veteran and his former attorney should share equally the 20 
percent withholding of $7,525.40 from past-due benefits 
arising out of the award of increased compensation in 
September 2005.  The attorney's past work on the case, though 
attenuated in time, contributed to the Veteran's award of 
service connection.  Without the award of service connection, 
there could be no compensation.  On the other hand, it is the 
Veteran who pursued the appeal with respect to increased 
compensation.  Without that action, there would have been no 
further past-due benefits from which the attorney could draw 
a fee.  Although a precise mathematical allocation of funds 
based on relative effort is not possible, the Board finds, on 
balance, and taking into account the totality of the 
circumstances, that allowing the former attorney to collect 
half of the $7525.40 withholding from the September 2005 
rating action, fairly reflects his contributions to the 
Veteran's claim.  Payment of additional attorney fees for 
past-due benefits in the amount of $3,762.70 is therefore 
granted.

With respect to the past-due benefits arising out of the 
Board's subsequent award of a total (100 percent) disability 
rating for PTSD in June 2007, the Board finds that no further 
attorney fees should be paid.  Although the Veteran's former 
attorney performed work on the underlying claim for service 
connection, he has been allowed fees for that work (including 
the additional fees outlined in the foregoing paragraph) in 
the total amount of $12,885.98 ($9,123.28 plus $3,762.70).  
The attorney, by his own admission, spent no time on the case 
after June 2002.  He secured or submitted no additional 
evidence, made no additional argument, and was not involved 
in any way in requesting or obtaining information on the 
question of a higher initial rating.

The Veteran, on the other hand, continued to work on his 
appeal for a higher initial rating even after the September 
2005 award of benefits, including making submissions in 
November 2005, February 2006, March 2006, and May 2006, and 
appearing for a Board hearing with the assistance of another 
individual in March 2007.  But for his actions, including the 
crucial action he took to initiate an appeal of the rating(s) 
assigned in January 2005, and to shepherd the case through 
the appeals process to the Board, the award of June 2007 
could not have occurred.

In the Board's view, the relationship between the attorney's 
work on this case and the ultimate award of benefits in 2007 
is too dilute and attenuated to warrant the payment of 
further fees.  While it is true that the attorney's actions 
contributed to the award of service connection, he has been 
fairly compensated for those contributions.  Ultimately, it 
was the Veteran's efforts, together with the medical evidence 
pertaining to the severity of his condition (which the 
attorney had no role in gathering), that led to the award of 
a total disability rating.  To allow the attorney additional 
fees based on that award would, in the Board's view, violate 
VA's policy of protecting a veteran's benefits from improper 
diminution by excessive legal fees.  Accordingly, this 
portion of the appeal is denied.


ORDER

Payment of additional attorney fees for past-due benefits in 
the amount of $3,762.70 is granted; the appeal is otherwise 
denied.



                    
_________________________________________________
	ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


